NUMBER 13-18-00431-CV

                                   COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                               IN RE HOWARD ATKINSON


           On Petition for Writ of Mandamus and Writ of Prohibition.


                           MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Benavides1

       Relator Howard Atkinson filed a conditional amended petition for writ of mandamus

and writ of prohibition in the above cause on August 6, 2018. Through this original

proceeding, Atkinson contends that the trial court would abuse its discretion in refusing

to enter judgment on a mediated settlement agreement based on an inquiry regarding

whether that agreement was in a minor child’s best interest.




       1  See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      On August 3, 2018, Atkinson filed a largely identical petition for writ of mandamus

and writ of prohibition. On the morning of August 6, 2018, this Court denied relief. In re

Atkinson, No. 13-18-00423-CV, 2018 WL 3723095, at *1 (Tex. App.—Corpus Christi Aug.

6, 2018, orig. proceeding) (mem. op.). The conditional amended petition for writ of

mandamus and prohibition that is currently at issue here was filed later that afternoon.

      This Court has already determined the issue presented here. Accordingly, we

dismiss this conditional amended petition for writ of mandamus and writ of prohibition,

and all relief sought therein, as moot. See City of Krum, Tex. v. Rice, 543 S.W.3d 747,

749 (Tex. 2017) (per curiam); Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex.

2012); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding)

                                                              GINA M. BENAVIDES,
                                                              Justice


Delivered and filed the
8th day of August, 2018.




                                            2